BEATTY, C. J.
Confessedly, this is a hard case. The defendant, upon a technical objection to the record of a mortgage, defeats a just claim. Plaintiff therefore urges in her petition for a rehearing that the court should have noticed and sustained her technical objection to the sufficiency of the answer to raise an issue as to the recording of the mortgage. It may be that the denial in the answer is insufficient in this particular, but the findings of the superior court, and the statement of the case, show that the trial was conducted upon the theory that the recording of the mortgage was in issue; and, as we have frequently held, it is too late to raise such an objection for the first time in this court. The objection to the statement upon the ground . that it contains no specifications of particulars in which the findings are unsupported by the evidence is immaterial, even if well founded, because the findings of the court establish that the mortgage was not recorded. A rehearing must be denied.